Citation Nr: 0216952	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  98-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to June 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from an April 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  


REMAND

In March 1999, the veteran appeared for a hearing before a 
Board Member who has since retired from the Board.  Under VA 
regulations, a claimant is entitled to have a final 
determination of his or her claim made by the Board Member 
who conducted a hearing.  38 C.F.R. § 20.707 (2002).  

The Board informed the veteran that the Board Member who 
heard his testimony in March 1999 had retired, and he was 
notified that he had a right to another hearing.  In October 
2002, the veteran responded that he wanted another hearing 
before a Board Member at the Albuquerque RO.  

Because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The RO should schedule the Travel Board 
hearing requested by the veteran.

The purpose of this REMAND is to comply with due process 
requirements.  After the hearing is conducted, the case 
should be returned to the Board, in accordance with 
appellate procedures.  No action is required of the veteran 
until he is notified.  The veteran and his representative 
have the right to submit additional evidence and argument on 
the matter remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




